Citation Nr: 1618140	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a dermatological disorder, to include folliculitis and Methicillin-resistant Staphylococcus aureus (MRSA).

2.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 30 percent for a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Robert Laughlin, attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran had two Board hearings on the issue of entitlement to service connection for a dermatological disorder, before two different Veterans Law Judges (VLJs).  The first hearing was held in October 29, 2013 in Lincoln, Nebraska, before VLJ Eric Leboff, and the second hearing was held in June 2015 via videoconferencing equipment, before VLJ Kathleen K. Gallagher.  Because two different VLJs held hearings in this appeal, the following decision will be reviewed and signed by a panel of three VLJs, which includes the VLJs who presided over the October 2013 and June 2015 hearings.  See 38 C.F.R. § 20.707 (2015).  Although the Veteran has not presented testimony at a hearing before the third VLJ, he was sent a letter, in March 2016, offering him the opportunity to do so.  The letter notified the Veteran that the Board would assume he did not want a third hearing if he did not respond within 30 days from the date of the letter.  As the Board has received no response from the Veteran or his attorney representative indicating a desire to present testimony before a third VLJ, the Board may proceed accordingly.  See Arneson v. Shinseki, 24 Vet. App. 379 (2013).

The appeals seeking increased disability ratings for service-connected PTSD and left knee disability were remanded by the Board in February 2015, in order to schedule the Veteran for a Board hearing on those issues.  The Veteran subsequently appeared at a June 2015 hearing before VLJ Kathleen Gallagher, but withdrew these claims prior to presenting testimony as to the merits of his claim.  While adjudication of these appeals would typically be handled in a separate decision, signed only by the VLJ presiding over the hearing, the Board has found that dismissal of these appeals is in order, thus negating the need for adjudication of the appeals under a separate decision.

Also in February 2015, the Board remanded the appeal seeking service connection for a dermatological disorder for further development.  The case has since been returned to the Board for appellate review.

The issue of entitlement to service connection for a skin disorder, to include folliculitis and MRSA, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the June 2015 Board hearing, prior to the promulgation of a Board decision on the appeal, the Veteran expressed his desire to withdraw the appeal seeking an evaluation in excess of 50 percent for service-connected PTSD.

2.  At the June 2015 Board hearing, prior to the promulgation of a Board decision on the appeal, the Veteran expressed his desire to withdraw the appeal seeking an evaluation in excess of 30 percent for a service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to a disability rating in excess of 50 percent for service-connected PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issue of entitlement to a disability rating in excess of 30 percent for a service-connected left knee disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing, or otherwise in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  

At the June 2015 Board hearing, on the record, the Veteran stated that he wished to withdraw his appeals seeking entitlement to a disability rating in excess of 50 percent for service-connected PTSD and a disability rating in excess of 30 percent for a service-connected left knee disability.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to those particular issues on appeal.  Accordingly, the Board does not have jurisdiction over these issues, and the appeals seeking increased evaluations for service-connected PTSD and left knee disability must be dismissed.  


ORDER

The appeal of the claim of entitlement to a disability rating in excess of 50 percent for service-connected PTSD is dismissed.

The appeal of the claim of entitlement to a disability rating in excess of 30 percent for service-connected left knee disability is dismissed.



REMAND

Reasons for Remand:  To provide the Veteran with an adequate VA medical opinion; obtain updated VA treatment records; and ensure compliance with prior remand directives.

In February 2015, the Board remanded the appeal seeking service connection for a dermatological disorder in order to provide the Veteran with a supplemental medical nexus opinion which addressed medical literature submitted on behalf of the Veteran subsequent to the November 2012 VA medical opinion.  The articles and treatises submitted by the Veteran's attorney discuss the potential relationship between folliculitis and MRSA, as well as folliculitis resulting from an allergic reaction to medication and orthopedic implants.  Specifically, they note that patients may suffer gram-negative folliculitis as a complication when MRSA is treated with antibiotics, and follicular drug reactions mainly occur on the face, scalp, chest, and upper back, areas in which the Veteran's folliculitis initially manifested.  The February 2015 Remand directed that the claims file be forwarded to a VA dermatologist or infectious disease specialist for an opinion, with specific instructions to provide opinions on the likelihood that the Veteran contracted MRSA when hospitalized for his left knee replacement, that folliculitis present during the appeal period is related to MRSA, and that the current dermatological disorder was related to an allergic reaction to the left knee orthopedic implant installed during the left knee replacement surgery.

Pursuant to the remand instructions, the Veteran was provided with an additional VA medical opinion in March 2015.  A VA staff physician responded to the each of the inquiries (of whether it was at least as likely as not that the current folliculitis is related to MRSA, that the Veteran contracted MRSA while hospitalized for his left knee replacement in July 2011, and that the dermatological disorder was related to an allergic reaction to the knee prosthesis) with the statement, "[i]t is not.  See dermatology discussion."  The physician then referenced a May 2014 VA dermatology clinic note, copied in full on the March 2015 medical opinion report, wherein a dermatologist documented the Veteran's reported history and provided an assessment of minimal evidence folliculitis with subjective complaints of itch with no excoriations on skin, and stated that the Veteran felt that "MRSA infection following [left total knee arthroplasty] had resulted in chronic itching rash, but there is minimal evidence of that today."  The same dermatologist provided an addendum VA medical opinion in March 2015, stating, in full, "[f]olliculitis is not related to MRSA nor knee replacement surgery.  [F]olliculitis is not related to active duty service."

The Board finds the March 2015 VA medical opinion and the dermatologist's addendum medical opinion to be inadequate for adjudicatory purposes.  As an initial matter, neither the staff physician nor the dermatologist directly addressed any of the medical literature submitted by the Veteran's attorney, thus leaving it unclear as to whether such evidence was considered in forming their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  Further, the March 2015 medical report is completely devoid of any rationale explaining how the physicians reached the opinions stated, significantly diminishing the probative value of such conclusions.  See id; Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  The fact that no explanatory rational was provided additionally renders the opinions noncompliant with the Board's remand directive requiring that the examiner consider all relevant lay and medical evidence and provide reasons for the opinion.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, while the Board regrets any additional delay, remand is again required in order to provide the Veteran with a supplemental medical opinion which is adequate for adjudicatory purposes and which fulfills VA's duty to assist the Veteran in substantiating his claim.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As the Board is remanding this matter for additional development, the AOJ should take action to obtain any outstanding VA treatment records and associate them with the Veteran's claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The most recent record of VA treatment on file dates from March 2015.

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from March 2015 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, refer the claims file to a dermatologist or infectious disease specialist ("reviewer") for a supplemental medical opinion on the etiology of the Veteran's dermatological condition(s) present during the appeal period.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA medical opinion report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  The reviewer is advised that Virtual VA and VBMS contain non-duplicative medical records relevant to this inquiry.

 If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

	(CONTINUED ON NEXT PAGE)



The reviewer must then address the following:

a.  Confirm or rule out the presence of a MRSA disability during the relevant appeal period (April 2012 to present).  

Please explain, to the extent possible, whether MRSA documented in the Veteran's July 2011 treatment records, involving left total knee arthroplasty and subsequent recovery and treatment with antibiotics at an extended care nursing facility, represented MRSA colonization or infection.

In responding to this question, the reviewer's attention is directed to VA treatment records from July 7, 2011 through July 29, 2011, a December 2011 anesthesia pre-operative note indicating that the Veteran previously underwent a left knee replacement "complicated by MRSA infection," and a May 2012 VA examination report wherein the examiner stated that nasal swab testing performed the day of the left knee surgery indicted that the Veteran was a carrier of MRSA but that there was no objective medical evidence that the Veteran had an active MRSA infection.  The reviewer is asked to address the contradictory evidence of record and, to the extent possible, resolve such inconsistency, citing to relevant medical evidence of record.

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran contracted MRSA when hospitalized for his left knee replacement in July 2011?

The reviewer's attention is directed to a VA MRSA Surveillance DNA Nares note indicating that a sample taken on July 7, 2011 at 22:10 tested "Positive H*".  The Board notes that the VA operation report and Nursing Intraoperative Report document that the Veteran was admitted on July 7, 2011 at 11:52, the operation was conducted between 16:48 and 18:45, and the Veteran exited the operating room at 18:55.  A VA clinical warning-infection control note from July 8, 2011 at 13:41 states that the culture collected on July 7 from site NARES grew MRSA.  In responding to the inquiry above, the reviewer is asked to explain whether such evidence indicates that MRSA was present prior to the Veteran's hospitalization. 

c.  Was the Veteran's folliculitis, and/or any other dermatological disorder present at any point during the relevant appeal period, at least as likely as not (50 percent or greater probability) caused or aggravated by his July 2011 left knee surgery and hospital care?

The reviewer is asked to address the following theories posed by the Veteran and his attorney, and the favorable medical literature submitted in December 2013:

i.  Theory 1:  the Veteran's folliculitis arose as a complication from post-surgical antibiotic treatment of his MRSA;

ii.  Theory 2:  the Veteran's folliculitis represents an allergic reaction to I/P medications and to orthopedic implants from the July 2011 surgery.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 

The reviewer must include in the report the rationale for any opinion expressed.  However, if the reviewer cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  Citation to relevant medical literature and explanation of the medical processes involved would be of significant assistance to the Board.

3.  Thereafter, review the requested medical opinion to ensure that it is responsive and fully complies with the directives of this remand; implement corrective procedures as needed.  

4.  After completing the above, conduct any additional development deemed necessary, then readjudicate the Veteran's claim for entitlement to service connection for a dermatological disorder in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his attorney representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






			
    KATHLEEN K. GALLAGHER	ERIC S. LEBOFF
	             Veterans Law Judge                                       Veterans Law Judge
       Board of Veterans' Appeals                           Board of Veterans' Appeals



	                         __________________________________________
ROBERT C. SCHARNBERGER	
	Veterans Law Judge
Board of Veterans' Appeals





Department of Veterans Affairs


